Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-10.2 Execution Version Contract #204081-5 ***CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS AMENDMENT. THE COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY REQUEST. OMISSIONS ARE DESIGNATED AS [***]. A COMPLETE VERSION OF THIS AMENDMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. AMENDMENT NO. 5 TO OVERTURE MASTER AGREEMENT THIS AMENDMENT NO. 5 TO THE OVERTURE MASTER AGREEMENT (this  Amendment ) is entered into as of May 8, 2007 (the  No. 5 Amendment Effective Date ), by and among Overture Services, Inc., a Delaware corporation with its principal place of business at 3333 W. Empire Avenue, Burbank, CA 91504, U.S.A. ( Overture ), and Overture Search Services (Ireland) Limited, an Irish company with its registered office at First Floor, Fitzwilton House, Wilton Place, Dublin 2, Ireland ( OSSIL ), on the one hand, and Viewpoint Corporation, a Delaware Corporation with its principal place of business at 498 Seventh Avenue, New York, NY 10018 ( Publisher ) on the other. I. BACKGROUND AND PURPOSE. Overture and Publisher entered into as of January 14, 2004: (a) an Overture Master Agreement (the  Master Agreement ); (b) a related document styled Terms and Conditions to Overture Master Agreement (the  Terms and Conditions ); and (c) certain related Riders and Exhibits to each of them (collectively, the  Agreement ). The Agreement was subsequently amended by the parties on May 11, 2004, December 1, 2004, October 18, 2005 and June 2, 2006.
